Citation Nr: 1514844	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for post-operative residuals, comminuted fracture, junction of middle and distal third of tibia, due to blast-type high speed missile injury with residual scar, currently rated 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran filed a notice of disagreement in May 2010 and was provided with a statement of the case in December 2012.  The Veteran perfected his appeal with a VA Form 9.  

The Veteran testified at a Board videoconference hearing in February 2015 and a copy of that transcript is of record. 

The Board notes that the Veteran filed a claim for entitlement to total disability rating based on individual unemployability in March 2015.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is reflected above.

The issues of entitlement to a temporary total disability rating based upon the need for convalescence due to left knee surgeries, under the provisions of 38 C.F.R. § 4.30 was raised by the record at the February 2015 Board hearing.  The issues of service connection for bilateral ankles, bilateral hips, back pain, a right knee condition, and depression, all secondary to service-connected left leg condition, were raised by the record in March 2015 statements.  None of the listed issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the February 2015 Board hearing, the Veteran testified that his service connected left leg disability had worsened since his last VA examination in November 2012.  Specifically, the Veteran testified that he has since undergone surgery and additional procedures on his left leg.  Therefore, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected left leg disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

Additionally, the Veteran testified that he has received ongoing treatment at the Santa Maria Clinic and the Los Angeles VA Medical Center, including another scheduled left knee replacement in April 2015.  The Board notes that the VA treatment records associated with the claims file are dated August 2012.  Therefore, the Board finds that on remand all outstanding VA treatment records should be obtained.  

The Board notes that entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating and the above referred claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated August 2012 to the present, to include an April 2015 left knee surgery, from the VA Santa Maria Clinica and the Lost Angeles VAMC.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected post-operative residuals, comminuted fracture, junction of middle and distal third of tibia, due to blast-type high speed missile injury with residual scar.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays, should be performed. 

The examiner should identify any and all residual manifestations found to be associated with the Veteran's service-connected left leg disability and fully describe the extent and severity of those manifestations.
The examiner should indicate whether there is evidence of nonunion or malunion of the tibia and fibula, and if so, whether this results in slight, moderate or marked impairment of the knee and/or ankle. 

The examiner should also describe in detail any functional impairment, to include on repeated use or during flare-ups (if the Veteran describes flare-ups), associated with this condition.

The examiner is requested to provide a thorough rationale for any opinion provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







